MATTER OF 8

C

Y

In DEPORTATION Proceedings
A-7956807
Decided by Board September 4, 1958
Adjustment of status—Section 211(c) and (d) of 1952 act— None pro tune exereiso porznissible whether entry occurred before or after effective date of act.
The discretionary provisions of section 211(c) and (d) of the 1952 act may lie
exercised nano pro tune in respect to entries which occurred prior, as well
as subsequent, to December 24, 1952, the effective date of the act.
CHARGE:
Order: Act of 1952—Section 241(s) (1) [8 U.S.C. 1251(a) (1)3—Excludable
at time of entry—Section 13 of the Act of 1924—Not non-quota as
specified.
BEFORE TAE BOARD

Discussion: This is an appeal from the order of the special inquiry officer finding the respondent deportable on the ground stated
above and denying her application for relief under section 211(c)
and (d) of the Immigration and Nationality Act (8 U.S.C. 1181(c)
and (d)).
The respondent, a 30-year-old married female, a native and national of China, was admitted to the United States on February 1,
951, as a nonouota immigrant upon surrender of a visa issued to
her under the provisions of section 4(a) of the Immigration Act of
1924, as the spouse of a United States citizen. In 1957 it was
learned that her husband was not a citizen and these proceedings
were brought. The record establishes that the respondent acted in
good faith and that reasonable diligence could not have helped her
determine that her husband was not a citizen. The special inquiry
officer was of the opinion that relief under the Immigration and
Nationality Act could not be granted because at the time the respondent entered the provisions of section 13(d) and (e) of the
Immigration Art of 1924 (43 Stat. 153) were in effect, and under
those provisions correction of the visa could be made only if a
charge against the proper quota could be made in the fiscal year in
which the visa was issued. The special inquiry officer held that
since the fiscal year in which the visa had been issued expired on
June 30, 1951, the respondent's status could no longer be adjusted.
131

It is true that under the Immigration Act of 1924 an entry
with a nonquota visa which was defective because it had been
issued to an inunigrant who was a quota immigrant could not be
corrected after the passing of the fiscal year in which it was issued
(Matter of F , A 6371634, 5 I. & N. Dec. 525). 1 However, if
the provisions of section 211 (c) and (d) of the Immigration and
Nationality Act of 1952 may be applied to the respondent's case, a
different situation would exist for adjustments under this law may
now be made if the quota is open for the fiscal year in which the
State Department is requested by the AttornPy General to make
a proper charge against the quota or in the fiscal year following
submission of such notification (Matter of P , A-8789196, 7
I. & N. Dec. 304).
Counsel argues that the provisions of section 211(c) and (d i of
the Immigration and Nationality Act do apply here, for these provisions were meant to be a continuation and liberalization of the
corresponding provisions of the 1924 act. We believe the contention
of counsel is well taken. The Immigration and Nationality Act
is a codification of the immigration laws in effect prior to its promulgation, The previous act made provision for adjustment of the
visa if the irregularity in the issuance was discovered in the fiscal
year in which it was issued. This caused cases of hardship to perarms whn were without fault in obtaining their visas for the defect
was often not discovered for years after the issuance of the visa.
The Immigration and Nationality Act provision is of very broad
scope. It permits adjustment of status to be made although years
may have passed after the individual entered (Matter of 1?—,
supra). In view of the fact that it must have been the knowledge
of Congress that entries which occurred prior to the Immigration
and Nationality Act would come to the attention of administrative

authorities while the Immigration and Nationality Act was in
effect, it is difficult to believe that Congress intended to make provision to take care of those who entered after 1952, but would
exclude from the same relief those aliens who had even longer residence in the United States.
In the absence of an express provision limiting the relief under
section 211(c) and (d) to those who entered on and after the
effective date of the Immigration and Nationality Act, we believe
it is proper to find that Congress intended to grant the administrative authorities the power to take care of deserving cases of individuals issued visas to which, through no fault of their own, they
were not entitled whether they entered before or after the effective
date of the Immigration and Nationality Act of 1952. We, there+.It is to be noted that Matter of F—, A-0,371534, 5 I. & N. Dec. 525, does
not consider the effect of the 19:52 act.

132

fore, believe that it is proper to grant the respondent the relief
she requests.
Order : It is ordered that the order of the special inquiry officer
be and the same is hereby withdrawn.
It i4 further ordered that the appeal be suattlined end proceedings
be terminated and that the respondent be considered as having been
admitted for permanent residence as a quota immigrant under the
provisions of section 211(c) and (d) of the Immigration and
Nationality Act and that the proper charge be made to the quota.

133

